UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4586


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES RONALD HELMS, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Robert J. Conrad, Jr., District Judge. (3:15-cr-00251-RJC-DCK-1)


Submitted: April 28, 2017                                         Decided: May 23, 2017


Before GREGORY, Chief Judge, and NIEMEYER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant. Jill Westmoreland Rose,
United States Attorney, Amy E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Ronald Helms, Jr., pled guilty pursuant to a plea agreement to conspiracy to

distribute and possess with intent to distribute methamphetamine, and conspiracy to

distribute and possess with intent to distribute cocaine, both in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(B), 846. Helms now appeals, asserting that his trial counsel rendered

ineffective assistance.

       Helms contends that his trial counsel failed to object to the insufficient indictment

and erred in executing a plea agreement in which Helms pled guilty to conspiracy charges

that did not identify a coconspirator. However, claims of ineffective assistance of counsel

should be raised—if at all—in a 28 U.S.C. § 2255 (2012) motion rather than on direct

appeal, unless the appellate record conclusively demonstrates that counsel rendered

ineffective assistance. United States v. Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016).

Because the record does not conclusively establish ineffective assistance of counsel, see

Strickland v. Washington, 466 U.S. 668, 687 (1984) (providing standard), we decline to

review this claim on direct appeal.

       Accordingly, because Helms presents no issue suitable for review, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2